Citation Nr: 0015196	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-01 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for onychomycosis of the feet.  

3.  Entitlement to an initial rating in excess of 10 percent 
for laryngitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for facial scars (formerly characterized as status post 
fracture, open and comminuted, of the left mandible with 
facial scars).

5.  Entitlement to an initial rating in excess of 10 percent 
for decreased sensation of the anterior chin, status post-
operative fracture of the left mandible (formerly 
characterized as status post fracture, open and comminuted, 
of the left mandible with facial scars).

6.  Entitlement to an initial compensable rating for status 
post-operative fracture of the left mandible (formerly 
characterized as status post fracture, open and comminuted, 
of the left mandible with facial scars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision granted 
service connection for post-traumatic stress disorder (PTSD) 
rated 30 percent disabling, residuals of a gunshot wound to 
the left mandible rated 10 percent disabling, and chronic 
laryngitis rated 10 percent disabling all effective in 
February 1993.  In a January 1995 Hearing Officer decision, 
the PTSD rating was increased to 50 percent, effective 
February 1993.  Also on appeal is a March 1994 rating 
decision of the RO which assigned a noncompensable rating 
following a grant of service connection for bilateral 
onychomycosis of the feet.

With regard to the issue of an initial rating assigned for 
bilateral onychomycosis, the veteran provided testimony on 
this issue at a June 1994 personal hearing, and the 
noncompensable rating was continued in a January 1995 Hearing 
Officer's decision.  The issue was included in a January 1995 
Supplemental Statement of the Case (SSOC) along with other 
issues on appeal.  Following the receipt of additional VA 
outpatient treatment records, including clinical records 
dated March 1994 pertaining to the bilateral foot condition, 
the RO entered a December 1995 rating decision that continued 
the noncompensable evaluation for onychomycosis of the feet.  
In January 1996, the veteran was issued a SSOC relative to 
this issue; and in a February 1996 response to that SSOC, the 
veteran wrote that he disagreed with the decision to deny him 
a compensable rating for his onychomycosis of the feet.  
Accordingly, the Board construes the February 1996 statement 
as a timely filed Substantive Appeal, thereby perfecting his 
appeal of the March 1994 rating decision.  See VAOPGCPREC 9-
97, 62 Fed. Reg. 15567 (1997); see also Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992) (per curiam) (holding that the 
VA has constructive notice all records generated by and in 
the possession of the VA). 

By a separate rating decision, dated in November 1996, the 
veteran's evaluation for onychomycosis of the feet was 
increased to 10 percent disabling, effective February 1993.  
In August 1999, the RO entered a rating action that assigned 
separate evaluations for the veteran's residuals of a gunshot 
wound to the left mandible, which were formerly characterized 
as status post fracture, open and comminuted, of the left 
mandible with facial scars, and which were rated as a single 
disability under Diagnostic Code 7800.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Currently, the separate 
evaluations are as follows:  facial scars evaluated 10 
percent disabling, decreased sensation of the anterior chin, 
evaluated 10 percent disabling, and status postoperative 
fracture of the left mandible evaluated noncompensable, each 
effective from February 1993.

With respect to the increase in the evaluations for the 
service-connected disabilities at issue and the assignment of 
the separate evaluations, awarded during the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims ("the Court"), has held that on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.

Accordingly, the Board's appellate consideration will focus 
on the issues listed on the cover page of this decision.  The 
issue of entitlement to an initial compensable rating for 
scars as a residual of a gunshot wound to the right chest and 
shoulder will be discussed in the remand section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is productive of total social and 
occupational impairment; he is demonstrably unable to obtain 
or retain employment.

3.  Neither the old or new regulations governing the rating 
of psychiatric disorders, effective November 7, 1996, are 
more favorable to the veteran.

4.  The veteran's service-connected onychomycosis of the feet 
is manifested by redness of both feet, thickened cracking 
toenails, constant itching unrelieved by topical medication, 
but without evidence of systemic or nervous manifestations; 
it is not exceptionally repugnant.

5.  The veteran's laryngitis is manifested by hoarseness, an 
inability to speak loudly, and some restriction of mobility 
of the larynx.

6.  Neither the old or new regulations governing the rating 
of respiratory disorders, effective October 7, 1996, are more 
favorable to the veteran.

7.  The veteran's residuals of his gunshot wound to the left 
mandible include scars on the face that are moderately 
disfiguring with no associated functional impairment.

8.  The veteran's residuals of a gunshot wound to the left 
mandible include partial loss of sensation to the lower lip.

9.  The veteran's residuals of a gunshot wound to the left 
mandible include a healed fracture of the mandible with loss 
of mandibular bone, asymmetry and deviation, subjective 
complaints of difficulty chewing but no significant loss of 
motion or masticatory function noted on medical examination.  

10.  Neither the old or new regulations governing the rating 
of dental and oral disorders, effective February 17, 1994, 
are more favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 
9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

2.  Changes made to the schedular criteria for evaluating 
psychiatric disorders are neither more or less beneficial to 
the veteran's claim contesting the initial rating assigned 
following a grant of service connection.  61 Fed. Reg. 52,695 
(1996); 38 C.F.R. § 4.130 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOGCPREC 3-2000 (April 10, 2000).

3.  The criteria for a 30 percent rating, and not in excess 
thereof, for onychomycosis of the feet, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R.
§§ 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813 (1999).

4.  The criteria for a rating in excess of 10 percent for 
laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7 and Diagnostic 
Codes 6516 (1999).  

5.  Changes made to the schedular criteria for evaluating 
respiratory disorders are neither more or less beneficial to 
the veteran's claim contesting the initial rating assigned 
following a grant of service connection.  61 Fed.Reg. 46720-
46731 (1996); 38 C.F.R. §§ 4.96, 4.97 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 
10, 2000).

6.  The criteria for a rating in excess of 10 percent for 
facial scars as residuals of a gunshot wound to the left 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7, 4.118 and 
Diagnostic Code 7800 (1999).

7.  The criteria for a rating in excess of 10 percent for 
decreased sensation of the lower lip, as a residual of a 
gunshot wound to the left mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Diagnostic Code 8207 (1999).

8.  The criteria for a compensable rating for residuals of a 
fractured mandible as a residual of a gunshot wound to the 
left mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.150 and 
Diagnostic Code 9903 (1999).

9.  Changes made to the schedular criteria for evaluating 
dental and oral disorders are neither more or less beneficial 
to the veteran's claim contesting the initial rating assigned 
following a grant of service connection.  59 Fed. Reg. 2529-
30240 (1994), 4.150 (1999); Karnas v. Derwinski, 1 Vet. App. 
308 (1991); VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Law and Regulations Governing Increased Ratings

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned following a grant 
of service-connected is sufficient to establish well-grounded 
claims for a higher initial evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 269, 632 (1992).  The Board is also 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system or psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1999).  When a disability is encountered that is not listed 
in the rating schedule it is permissible to rate under a 
closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  The United 
States Court of Appeals for Veterans Claims has held that, at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During pendency of this appeal, the diagnostic criteria for 
rating mental disorders, respiratory disorders, and dental 
and oral conditions were amended by regulatory changes in the 
law.  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider both former and amended 
criteria for rating the veteran's service-connected 
psychiatric, respiratory, and dental conditions and will 
apply the criteria most favorable to him.  Id.

I.  Entitlement to an Evaluation in Excess of 50 Percent for 
PTSD.

Factual Background

The veteran was service connected for PTSD in an October 1993 
rating decision.  That decision noted that the veteran served 
as a Rifleman with the Marine Corps in Vietnam where he 
experienced numerous stressors related to combat.  He 
described seeing a fellow Marine killed by setting off a 
booby trap and causing grenades he was carrying to explode, 
and having to find the body parts; being sent on patrol for a 
night ambush, becoming separated from his C.O. and having to 
spend the night caught in a night ambush; finding two dead 
marines floating down a river, castrated; having a Marine 
next to him get hit by three bullets; and being wounded 
himself and having to wait nine hours to be evacuated while 
being denied morphine because he had a head wound.

On VA examination in June 1993, the veteran described ongoing 
problems with exaggerated startle responses and 
hypervigilance.  He described an ongoing sleep disorder, and 
recurrent nightmares about not being able to protect someone 
or about being shot.  He described intrusive recollections of 
his Vietnam experiences, irritability, impaired concentration 
and difficulty relating to others.  He tended to isolate 
himself and had very few friends.  He consistently avoided 
almost everything that reminded him of his Vietnam 
experience.  Co-occurring with these problems, the veteran 
acknowledged a problem with alcohol abuse and had been 
through several alcohol treatment programs at the VA Medical 
Center (VAMC).  In addition to participating in a day 
treatment program five days weekly for his alcohol abuse, he 
was meeting with a counselor individually.  He took Trazodone 
at bedtime without which he could not sleep.  He was active 
in weekly treatment meetings and Alcoholics Anonymous.  The 
rest of the time, he watched television or occasionally 
played golf.  He reported no friends and no girlfriends since 
his divorce in 1991.  He had two grown children who he saw 
regularly.  He had not worked in almost a year.  

On mental status examination, the veteran was alert, 
oriented, pleasant and cooperative.  His general appearance 
was casual, but neat and otherwise unremarkable.  He appeared 
to be a high strung man, who spoke with marked pressure of 
speech and nervous laughter.  His mood was slightly 
depressed.  He spoke with an inability to formulate a future 
for himself and a need to take things very slowly in order to 
preserve his sobriety.  There was no evidence of psychosis.  
He reported problems with concentration.  Psychological 
testing was administered which concluded that there was 
marked social and vocational impairment.  The diagnoses were 
post-traumatic stress disorder and alcohol dependence in 
remission for almost six months.  

In a June 1994 personal hearing, the veteran testified that 
he was currently seeing a psychiatrist at the VAMC on a 
weekly basis.  Although he was being prescribed Trazodone to 
help him sleep, he would wake up during the night every two 
hours.  When he slept, he had nightmares, particularly one 
about being unable to save a little girl.  Describing his 
work history, he stated the following:

I haven't worked in God knows how long.  
I just cannot work.  I, I tried a couple 
of full-time jobs, that doesn't work.  I 
tried to get to an agency, a part-time 
agency and if I work any one place over 
three days, I'm just a wreck.  I don't, I 
mean, I just don't get along with anybody 
and I, I leave, but I haven't done that 
right now probably in a couple years.  I 
just haven't worked.  

He explained that he could not make friends and would isolate 
himself, living alone.  He described difficulty in his group 
counseling sessions, where he would experience flashbacks.  

In July 1994, the veteran was provided additional VA 
examinations.  The examiner noted that the veteran described 
a full spectrum of symptoms characteristic of PTSD which had 
become more severe since he established a stable pattern of 
sobriety.  He had frequent nightmares about his Vietnam 
experiences and described intrusive recollections during the 
day and a marked increased in his physiological arousal when 
exposed to anything that reminded him of Vietnam.  He had 
problems with irritability and was becoming increasingly 
isolative.  He worked only odd jobs and felt that he could 
not tolerate more consistent work as he became easily 
agitated and overloaded.  When not working odd jobs, he spent 
his time at AA meetings.  He had developed one veteran friend 
who he met at the VA hospital.  On mental status examination 
the veteran appeared alert, oriented and cooperative and very 
high strung with slight tremulousness and marked pressure of 
speech.  He spoke of feeling extremely fragile and feared 
that he could easily lose his sobriety under stress.  There 
was no evidence of psychosis.  The assessment was post-
traumatic stress disorder and alcohol dependence, in 
remission for 18 months.  The examiner noted that although 
the veteran had consistent sobriety, he still had significant 
occupational and social impairment, and remained highly 
symptomatic.  

The veteran was subsequently provided psychological 
assessment testing, also in July 1994, which confirmed the 
presence of PTSD.  His Global Assessment of Functioning (GAF) 
was 55 with moderate to severe social and industrial 
impairment.  

Outpatient treatment records were associated with the claims 
file showing the veteran's treatment for PTSD at the VAMC in 
Sepulveda, California.  In January 1995, he indicated that 
the only friend he had made in the recent past had died a 
week ago.  In April 1995, he described "dramatic stories" 
about how common events like a dog barking at a 4 year old 
brought back images of Vietnam.

In a February 1996 letter to the RO, the veteran described 
his PTSD symptoms.  He wrote that contact with co-workers and 
management was unbearable.  He stated that he had not been 
able to get and keep a steady job since 1982.  When 
frustrated, confronted with authority or asked to work along 
with other people, his anxiety level would get so high that 
he could not stand it.  If he attempted to stay in such a 
situation, he would feel such violent urges that his only 
alternative was to leave before something happened.  He 
stated that his PTSD manifested itself through acute sleep 
disorder.  Intrusive dreams kept him from getting any sleep 
without the use of pills.  

A February 1996 letter from a VA physician stated that the 
veteran was currently being treated pharmacologically at the 
VAMC with partial response.  Also received was a letter from 
the veteran's readjustment counseling therapist who wrote 
that the veteran had problems with severe isolation.  He 
continued to have frequent nightmares, his trust level was 
low, and he had a low tolerance level for frustration and 
authority figures.  

The veteran submitted a February 1996 letter from a clinical 
psychologist who wrote that she had treated the veteran for 
alcoholism and for PTSD since March 1993.  The psychologist 
described a counseling group she led in which the veteran 
experienced at least one flashback, actually believing that 
he was back in Vietnam.  Individual counseling began after 
his group sessions ended.  The veteran reexperienced events 
in Vietnam regularly and Vietnam nightmares on an almost 
daily basis, despite taking large doses of Trazodone.  He had 
intrusive thoughts regarding Vietnam and had flashbacks.  She 
added that the veteran found it impossible to become attached 
to other people, and spent most of his time in isolation.  He 
had great difficulty looking for work as a painter, and had 
equal difficulty following through if he got a job.  He was 
hypervigilant and had a very exaggerated startle response.  
In conclusion, it was her opinion that the veteran was 
severely impacted by PTSD and was only "marginally able to 
work."  

In February 1999, the veteran was provided a VA fee basis 
psychiatric evaluation.  The veteran stated that his primary 
problem was an inability to be with others.  The veteran 
appeared very anxious during the examination.  He was not 
only visibly anxious, but appeared quite depressed and was 
easily tearful during the examination.  The veteran stated 
that he lived alone in a trailer and avoided all social 
contacts.  Recently his daughter stayed with him for a period 
of time, and he was so anxious and vigilant, that he required 
her to say out loud whenever she was going into another room.  
The veteran had a close friend who was getting married, but 
he was not able to attend the wedding because of his anxiety 
about being in a social situation.  He was despondent about 
this.  He had not worked since 1983 which was primarily due 
to his inability to be around other people.  He was currently 
attending a PTSD program at the VA where his medication 
included remeron, buspirone, clonopin, lithium, trazodone, 
and zypreza.  On objective examination, the veteran showed no 
impairment of thought process or communication and no 
delusions or hallucinations.  He denied any homicidal 
ideations, was oriented to person, place and time, and had no 
memory loss or impairment.  Rate and flow of speech was 
within normal limits.  There were no irrelevant, illogical or 
obscure speech patterns.  He appeared to have significant 
depression and anxiety.  The diagnosis was PTSD and his GAF 
was 50.  On assessment the examiner noted that the veteran 
had been unemployed over the past 12 months "and this is a 
result of his post-traumatic stress disorder symptoms."

In September 1999, a letter was received from F. Brown, M.D, 
Ph.D., who wrote that the veteran had been his patient at he 
VAMC in Sepulveda since July 1997.  During this time, the 
veteran had been followed on a monthly basis for severe 
refractory symptoms of PTSD.  Dr. Brown wrote that the 
veteran regularly experienced symptoms which included 
nightmares and flashbacks of combat, tunnel vision, easy 
startle, social isolation, depression, anxiety and survivor 
guilt.  The symptoms existed in spite of treatment with 
multiple medications including buspar, remeron, lithium, 
trazodone, zyprexa and klonopin.  Adjustments and additions 
to this medication had done little to relieve the veteran's 
severe PTSD.  Dr. Brown concluded that "[s]ince there is 
currently no 'cure' for this disorder, and extensive 
medication regimens are minimally effective, [the veteran] 
remains extremely disabled by his disorder with a poor 
prognosis for future improvement."

Analysis

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  Effective November 7, 
1996, VA amended several sections of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  61 Fed. Reg. 
52,695 (1996) (to be codified at 38 C.F.R. §§ 4.125 to 
4.130).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also, the general rating formula for mental disorders was 
replaced with different criteria.  In some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

Under the old criteria, a 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

For the following reasons, the Board finds the veteran more 
appropriately rated 100 percent disabled for PTSD.  In making 
this determination, the Board notes that the veteran's most 
significant symptoms appear to be (1) hypervigilence and 
exaggerated startle response, (2) an inability to sleep 
requiring medication as well as sleep being interrupted by 
nightmares, (3) flashbacks and intrusive recollections of 
Vietnam during the day, (4) inability to relate to others 
particularly in workplace settings, (5) nearly complete 
isolation from the community, and (6) concentration problems.  

More importantly, the evidence supports that the veteran is 
unemployable as a result of his PTSD symptoms, particularly 
his inability to relate to others.  Specifically, on VA 
examination in June 1993, the veteran indicated that he had 
not worked in almost a year.  Results of psychological 
testing concluded that there was "marked social and 
vocational impairment."  In his June 1994 personal hearing, 
he described his difficulty working, stating that when he 
worked he was a "wreck" after about three days and that he 
just did not "get along with anybody" and had to leave.  On 
VA examination in July 1994, the veteran stated that he only 
worked odd jobs as he became easily agitated and overloaded.  
In a February 1996 letter, the veteran wrote that contact 
with co-workers and management was "unbearable" and that 
when confronted with authority or asked to work along with 
other people, his anxiety level would get so high that he 
could not stand it.  A clinical psychologist who stated that 
she had been treating the veteran since 1993 wrote that the 
veteran was severely impacted by PTSD and was only 
"marginally able to work."  In a February 1999 fee basis 
examination, the veteran indicated that he had not worked 
since 1983 due to his inability to be around other people.  
The examiner noted that the veteran had been unemployed over 
the past 12 months "and this is a result of his post-
traumatic stress disorder symptoms."  The most recent 
evidence from the physician treating the veteran at the VAMC 
notes that veteran was being followed on a monthly basis for 
severe refractory symptoms of PTSD which still existed in 
spite of treatment with multiple medications.  The veteran 
remained extremely disabled by his PTSD with a poor prognosis 
for future improvement.  

The Board finds that the veteran has total occupational and 
social impairment and is demonstrably unable to obtain or 
retain employment as a result of his symptoms of PTSD.  As 
such, he meets the criteria for a total evaluation under both 
the old and new regulations, neither being more favorable to 
evaluation of the veteran's disability.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOGCPREC 3-2000.  The 
evidence, at all times since his original grant of service 
connection, supports an increased rating of 100 percent for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7,  4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  In 
making this determination, the Board has relied on the rule 
affording the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Increased Rating for Onychomycosis of the Feet.

Factual Background

The veteran was service connected for jungle rot of the feet 
in a March 1994 rating decision.  That decision noted that 
the veteran had been treated during service with complaints 
concerning his feet.  He had been in the field for six wet 
days without a change of socks or boots.  The veteran was 
diagnosed with mild immersion foot and moderately severe 
tinea pedis for which he was prescribed a topical ointment 
and bed rest. 

VA examination in December 1993 revealed discoloration and 
dystrophic changes of multiple toenails.  There was also a 
yellow discoloration of the toenails.  He was diagnosed with 
onychomycosis of the feet.  VA clinical records, dated in 
March 1994, refers by history to a fungus infection of the 
feet and toenails.

In June 1994, the veteran testified in a personal hearing 
about his feet.  He stated that it stings, itches and his 
toenails were "half falling off."  Although he had tried 
powder for years it still did not make it go away.  He added 
that he had to leave his shoes off to let his feet air out.  

Outpatient treatment records obtained from the VA Medical 
Center show treatment in February 1996 for complaints of foot 
problems including itching and peeling.  This was described 
as worse when his feet got wet.  He had tried creams and 
lotions with relief.  Examination of the feet revealed 
hypertrophic nails with erythema.  The diagnosis was tinea 
pedis and he was prescribed cream and told to keep his feet 
dry.  

In a February 1996 letter to the RO, the veteran described 
his foot problems:

My feet require diligent and constant 
care.  If not attended to on a faithful 
daily basis the condition gets so bad I 
cannot stand it.  This problem seems 
incurable.  Improvement is short lived . 
. . I am constantly faced with itching, 
peeling, drainage which are repulsive and 
very, very uncomfortable.  

In April 1999, the veteran was provided a fee basis internal 
medicine examination.  He complained of redness and scaly 
rashes on both feet for which he was using antifungal cream, 
including miconazole and clotrimazole, which he used twice 
daily but which he claimed had not been helpful.  He 
complained of burning and itching on the soles of the feet, 
as well as the second toenail.  There had been no improvement 
in the rashes despite local treatment.  Examination of the 
feet showed evidence of redness of both feet, with thickened 
nails and cracking of the toenails.  There was minimal 
scaling of the soles of both feet.  The examiner noted that 
activities requiring long hours of standing and walking may 
be limited, secondary to the onychomycosis of the feet, and 
that he might benefit from the use of an oral antifungal 
medication trial.

Analysis

The veteran's onychomycosis of the feet is currently rated 
under Diagnostic Code 7813 for dermatophytosis which is rated 
as for eczema under Diagnostic Code 7806.  Diagnostic Code 
7806, provides that eczema "with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area," is rated as noncompensable.  A 10 percent 
evaluation is warranted where the symptoms include 
"exfoliation, exudation or itching, if involving an exposed 
surface or extensive area."  A higher, or 30 percent 
evaluation, is warranted where the exudation or itching is 
constant, the lesions extensive, or there is marked 
disfigurement.  38 C.F.R. § 4.118 (1999).  

The RO assigned the veteran a 10 percent evaluation through 
application of the rule affording the veteran the benefit of 
the doubt, although it was not apparent that his 
onychomycosis of the feet involved an exposed surface or 
extensive area as required for a 10 percent evaluation.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  While it is 
still not certain that his onychomycosis of the feet involves 
an exposed surface or extensive area, the only requirements 
for a higher or 30 percent evaluation are that exudation or 
itching is constant, the lesions are extensive or there is 
marked disfigurement.  Because the veteran's has complained 
of constant itching on the soles of his feet, unrelieved by 
use of topical medication, the Board finds that he meets the 
requirement for a 30 percent evaluation.  However, there is 
no evidence in the medical records that he has any systemic 
or nervous manifestations related to his service-connected 
onychomycosis of the feet, or that his onychomycosis of the 
feet described on objective examination as "redness of both 
feet with thickened, cracking toenails" is exceptionally 
repugnant to warrant a 50 percent evaluation.  As such, the 
preponderance of the evidence of record, at any time since 
the veteran's award of service connection, supports a higher 
or 30 percent evaluation for onychomycosis of the feet.  See 
Fenderson v. West, 12 Vet. App. 119 (1999)  In making this 
determination, the Board has relied on the rule affording the 
veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

III.  Laryngitis and the Residuals of a Gunshot Wound to the 
Left Mandible.

Factual Background

The service medical records show that during the veteran's 
service in Vietnam, he sustained a gunshot wound of the lower 
third of the face with a compound comminuted fracture of the 
mandible and loss of mandibular bone.  Treatment included a 
bone graft from anterior iliac crest to the mandible.  He was 
also fitted for a complete set of maxillary and mandibulary 
dentures.  He underwent plastic surgery for revision of the 
scar of the left side of his chin.  He was discharged on 
medical disability from the Marine Corps.

In February 1993, the veteran filed a claim with VA for 
service connection for residuals of his gunshot wound.  A VA 
ear, nose and throat (ENT) examination was conducted in April 
1993.  He was referred from a general VA examination with a 
provisional diagnosis of chronic laryngitis.  The report 
noted a history of tracheostomy placement following his 
wound.  The veteran complained of a weak voice since the 
injury.  Examination showed some restriction of mobility of 
the larynx but no evidence of vocal cord paralysis.  CT scan 
of the neck demonstrated an increase in the size of the fatty 
tissue at the level of the posterior right neck.  Color 
photographs were taken showing some scarring on the left side 
of the veteran's jaw.  X-ray examination of the chest showed 
multiple metallic foreign bodies in the right chest wall.

In October 1993, service connection was granted for residuals 
of gunshot wound to include disfiguring scars of the face.  
Service connection was also granted for laryngitis based on 
evidence of treatment in service and moderate hoarseness on 
recent examination.  

In a June 1994 personal hearing, the veteran testified that 
the main problem he was having with his jaw was with his 
speech.  He also stated that he had some numbness on his 
lower lip.  

Outpatient treatment records obtained from the VAMC in 
Sepulveda show treatment for a cracked upper denture in 1993 
and a complaint of hoarseness in November 1994 associated 
with cold symptoms.  The records do not show treatment for 
laryngitis or problems with his jaw.  

In February 1996, the veteran wrote a letter to the RO 
describing his problems with his jaw.  He stated that he 
chewed with great difficulty, had trouble enunciating clearly 
and the scar on the left side of his chin was causing him to 
feel very self conscious and uncomfortable.  With regard to 
his laryngitis, he stated that he could barely speak above a 
whisper.  

The veteran was provided a fee basis internal medicine 
evaluation in April 1999.  He complained of a disfiguring 
scar on the anterior portion of the jaw, with numbness in the 
anterior chin area.  He indicated a history of a tracheostomy 
performed in 1967.  After it was closed, he had difficulty 
speaking loudly.  He stated that he loses his voice easily 
and his voice has been hoarse since that time.  On 
examination, there was a scar on the anterior chin, which was 
vertical, with extension to under the chin on the right.  The 
scar began on the left side of the face.  The scar was 11 cm 
long and approximately 4 mm to 5 mm in width.  There was a 
depression of the scar, but no tenderness.  There was 
underlying tissue loss and disfigurement.  There was 
limitation of function on opening the mouth.  There was 
asymmetry and deviation of the mouth to the left.  
Examination of the mouth showed no lesions.  X-ray 
examination showed two pins in a healed fracture of the left 
hemimandible.  With regard to laryngitis, the examiner noted 
that there was hoarseness of the voice upon speaking during 
the evaluation.  

A fee basis dental examination was performed in June 1999 
which noted that the veteran was totally edentulous with 
functional denture prosthesis.  The soft tissues were within 
normal limits.  There was no significant loss of motion or 
masticatory function except partial loss of sensation of the 
lower lip.  He had normal temporomandibular joint with inter-
ridge range of motion of 55 mm and lateral excursion of 10 
mm.  The diagnosis was gunshot wound to the mandible with 
residual anesthesia of the lower lip.  Loss of teeth were 
partially related to the injury.  

Analysis

A.  Laryngitis

The veteran's laryngitis is currently rated 10 percent 
disabling under Diagnostic Code 6516 for chronic laryngitis.  
The Board notes that while this case was on appeal, the 
diagnostic codes and provisions relating to the respiratory 
system were revised effective October 7, 1996.  See 
61 Fed.Reg. 46720-46731 (1996); see also 38 C.F.R. §§ 4.96, 
4.97 (1996).

Under the former criteria, a 10 percent evaluation is 
warranted for moderate chronic laryngitis with catarrhal 
inflammation of the vocal cords or mucous membranes and 
moderate hoarseness.  A 30 percent evaluation requires severe 
chronic laryngitis with marked pathological changes such as 
inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration, and marked hoarseness.  A 30 percent evaluation 
is maximum schedular rating available under Diagnostic Code 
6516.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic laryngitis manifested by hoarseness, 
with inflammation of the cords or mucous membrane.  A 30 
percent evaluation is warranted for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 30 
percent rating is the highest schedular evaluation for 
chronic laryngitis under Diagnostic Code 6516.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1999).

The evidence shows that the veteran's laryngitis is 
manifested by hoarseness, an inability to speak loudly, and 
some restriction of mobility of the larynx.  There is no 
evidence of thickening or nodules of the cords, polyps, 
submucous infiltration, or pre-malignancy.  The preponderance 
of the evidence of record, at any time since the veteran's 
grant of service connection for laryngitis, is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected laryngitis under both the former and 
revised criteria of Diagnostic Code 6516.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Accordingly, the Board determines 
that neither former nor the revised criteria are more or less 
favorable to the veteran in this case.  See Karnas, supra.




B.  Residuals of Gunshot Wound to the Left Mandible.

The veteran has been rated separately for each nonoverlapping 
manifestation of the residuals of his gunshot wound of the 
left mandible.  See Eseteban, supra.  He is currently in 
receipt of a 10 percent evaluation for facial scars on the 
left mandible, a 10 percent evaluation for decreased 
sensation of the anterior chin, and a noncompensable 
evaluation for post-operative residuals of a fracture of the 
left mandible.

Scars

With regard to his facial scarring, the veteran is currently 
rated under Diagnostic Code 7800 which contemplates a 10 
percent rating for a scar that is moderately disfiguring.  38 
C.F.R. Part 4, Diagnostic Codes 7800 (1999).  To obtain a 
higher rating of 30 percent, he would have to show a scar 
that is severely disfiguring, especially if producing a 
marked or unsightly deformity of the eyelids, lips, or 
auricles.  

The evidence shows that the veteran has a vertical scar on 
the anterior chin which begins on the left side of the face 
and extends to under the chin on the right.  This scar is 11 
cm long and approximately 4 mm to 5 mm in width.  There is 
depression but no tenderness.  There was also underlying 
tissue loss and disfigurement.  He is also noted to have 
limitation of function on opening the mouth.  There is 
asymmetry and deviation of the mouth to the left.  Color 
pictures were reviewed which appear to conform to this 
description.  The Board finds that the veteran is 
appropriately compensated for a scar that is moderately 
disfiguring, but not severely disfiguring.  There does not 
appear to be any deformity involving the lips.  As such, he 
is appropriately rated at the 10 percent level of disability 
under Diagnostic Code 7800.  The Board has considered other 
diagnostic codes which rate scars not resulting from burns, 
however to obtain a higher evaluation, he would have to be 
rated for functional limitation.  While there is limitation 
of function in opening the mouth, a June 1999 dental 
examination determined that there was no significant loss of 
motion or masticatory function.  As such, a higher evaluation 
would not be warranted based on limitation of function. 

The preponderance of the evidence of record, at any time 
since the veteran's grant of service connection for facial 
scars (formerly characterized as status post fracture, open 
and comminuted, of the left mandible with facial scars), is 
against a disability rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Decreased Sensation

The evidence shows that the veteran has a partial loss of 
sensation on the lower lip.  This is rated by analogy to 
Diagnostic Code 8207 for paralysis of the facial cranial 
nerve.  A 10 percent evaluation is for incomplete, moderate 
paralysis.  A 20 percent evaluation is for incomplete, severe 
paralysis.  These rating are dependent upon relative loss of 
innervation of the facial muscles.  With only partial loss of 
sensation of the lower lip, the Board finds that the veteran 
is more appropriately rated at the 10 percent rating for 
incomplete paralysis that is described as "moderate" rather 
than "severe."  

The preponderance of the evidence of record, at any time 
since the veteran's grant of service connection for decreased 
sensation of the anterior chin, status post-operative 
fracture of the left mandible (formerly characterized as 
status post fracture, open and comminuted, of the left 
mandible with facial scars), is against a disability rating 
in excess of 10 percent.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Residuals of the Fractured Left Mandible

The veteran is also rated for the residuals of his fractured 
left mandible as a separate manifestation of the residuals of 
his gunshot wound under Diagnostic Code 9903 for nonunion of 
the mandible.  The Board notes that during the pendency of 
the veteran's appeal, VA amended the schedular criteria for 
evaluating dental and oral conditions.  See 59 Fed. Reg. 
2529-30240 (1994).  Under the current rating criteria as well 
as those in effect at the time the veteran filed his claim, 
moderate nonunion of the mandible is rated as 10 percent 
disabling while severe nonunion is rated as 30 percent 
disabling.  Severity is to be measured based upon the degree 
of motion and relative loss of masticatory function.  38 
C.F.R. § 4.150, Diagnostic Code 9903 (1993); 38 C.F.R. § 
4.150, Diagnostic Code 9903 (1999).  Under current rating 
criteria and those in effect prior to February 17, 1994, the 
evaluation of malunion of the mandible is based upon the 
degree of displacement of the mandible.  Slight displacement 
of the mandible warrants a noncompensable evaluation, while 
moderate displacement is required for a 10 percent 
evaluation; severe displacement warrants a 20 percent 
evaluation.  The disability is to be rated dependent upon the 
degree of motion and relative loss of masticatory function 
demonstrated.  38 C.F.R. § 4.150, Diagnostic Code 9904, Note 
(1993); 38 C.F.R. § 4.150, Diagnostic Code 9904 (1999). 

Under Diagnostic Code 9905 in effect prior to February 17, 
1994, any definite limitation interfering with mastication or 
speech warrants a 10 percent rating; motion of the jaw about 
the temporomandibular articulation limited to 1/2 inch (12.7 
millimeters) warrants a 20 percent rating.  38 C.F.R. § 
4.150, Diagnostic Code 9905 (1993).

Under the current rating criteria, when the range of lateral 
excursion about the temporomandibular articulation is within 
0 to 4 millimeters or when the range of inter-incisal motion 
about the temporomandibular articulation is from 31 to 40 
millimeters, a 10 percent rating is warranted.  When the 
range of inter-incisal motion about the temporomandibular 
articulation is from 21 to 30 millimeters, a 20 percent 
rating is warranted.  However, ratings for limited inter-
incisal movement may not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, 
Note (1999).

First, the Board finds that the veteran is appropriately 
rated under Diagnostic Code 9903 for nonunion of the mandible 
based on his history of comminuted fracture of the mandible 
with loss of mandibular bone.  Current X-ray evidence show 
two pins in a healed fracture of the left hemimandible.  
Asymmetry and deviation of the mouth were noted on 
examination in April 1999, as well as some limitation of 
function on opening the mouth.  Dental examination in June 
1999 however noted that there was no significant loss of 
motion or masticatory function.  As a compensable evaluation 
under Diagnostic Code 9903 is based upon the degree of motion 
and relative loss of masticatory function, and the June 1999 
dental examination noted there was no significant loss of 
motion or masticatory function, there is no basis for a 
compensable evaluation.  Even rating the veteran under 
Diagnostic Code 9904 for malunion of the mandible would 
require more than slight displacement of the mandible for a 
compensable evaluation which has not been shown in this case.  

The Board has considered all other applicable diagnostic 
codes in effect both prior to and subsequent to the change in 
regulations; however, none would provide the veteran with a 
compensable evaluation.  While the veteran was noted by the 
examiner in April 1999 to have some limitation of function on 
opening the mouth, dental examination in June 1999 noted no 
significant loss of motion or masticatory function and the 
examiner note a normal temporomandibular joint.  Therefore a 
compensable evaluation is not warranted under Diagnostic Code 
9905 in effect prior to February 17, 1994 for definite 
limitation of motion of temporomandibular articulation 
interfering with speech or mastication.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1993).  With an inter-ridge range of 
motion of 55 mm and lateral excursion of 10 mm, a compensable 
evaluation is also not possible under the revised Diagnostic 
Code 9905 which requires an inter-ridge range of motion of no 
more than 40 mm, or lateral excursion no more than 4 mm for a 
compensable rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).

In determining the extent of functional limitation 
attributable to the veteran's left mandible fracture 
residuals, the provisions of 38 C.F.R. §§4.40, 4.45 and 4.59, 
concerning functional impairment due to pain, weakness, 
excess fatigability and incoordination, and functional 
impairment on repeated use and during flare-ups are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this regard, the veteran has reported that he chewed with 
"great difficulty."  However, in light of the objective 
medical evidence which found that while there was limitation 
of function on opening the mouth, there is no significant 
loss of motion or masticatory function, it is the opinion of 
the Board that the limitation of motion does not more nearly 
approximate the criteria for a compensable evaluation under 
any potentially applicable diagnostic code.

The preponderance of the evidence of record, at any time 
since the veteran's grant of service connection for his 
status post-operative fracture of the left mandible (formerly 
characterized as status post fracture, open and comminuted, 
of the left mandible with facial scars), is against a 
compensable rating under both the former and revised criteria 
of Diagnostic Code 9903.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board determines that neither former nor the 
revised criteria are more or less favorable to the veteran in 
this case.  See Karnas, supra.


ORDER

A total (100 percent) initial rating is granted for post-
traumatic stress disorder, subject to the law and regulations 
governing the payment of monetary awards

An initial rating of 30 percent, and not in excess thereof, 
is granted for onychomycosis of the feet, subject to the law 
and regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for laryngitis is 
denied.

An initial rating in excess of 10 percent for facial scars 
(formerly characterized as status post fracture, open and 
comminuted, of the left mandible with facial scars) is 
denied).

An initial rating in excess of 10 percent for decreased 
sensation of the anterior chin, status post-operative 
fracture of the left mandible (formerly characterized as 
status post fracture, open and comminuted, of the left 
mandible with facial scars) is denied.

An initial compensable rating for status post-operative 
fracture of the left mandible (formerly characterized as 
status post fracture, open and comminuted, of the left 
mandible with facial scars) is denied.


REMAND

The Board notes that in an October 1993 rating action, the RO 
granted the appellant's claim for service connection for 
scars to the right chest and shoulder as residuals of a 
gunshot wound and assigned a noncompensable evaluation.  In 
November 1993, the appellant had filed a timely Notice of 
Disagreement (NOD) with the level of disability assigned.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the 
Board observes that upon a review of the evidence of record, 
there is no evidence showing that the RO has issued an SOC 
with respect to the appellant's claim for an initial 
compensable rating for his scars to the right chest and 
shoulder as residuals of a gunshot wound.  Accordingly, that 
issue is remanded to the RO for the issuance of an SOC and 
such further development as may be necessary.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to an initial compensable 
rating for scars to the right chest and 
shoulder as residuals of a gunshot wound.  
The veteran should specifically be asked 
if he wishes to pursue his appeal of this 
issue.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



